DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it includes references in parenthesis that make it unduly long.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch panel system with piezoelectric pressure sensing”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of copending Application No. 15/734,653 (reference application). Claims 29 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/734,653 in view of Lowles et al. in US 2009/0146970. Claims 30 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/734,653 in view of XiaoPing et al. in US 2007/0262962. Claims 31 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/734,653 in view of Day in US 2016/0117034. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are commensurate in scope with the instant claims.
With respect to instant claim 1, the only differences with co-pending ‘653 claim 1 are outlined below. These limitations, while slightly different, overlap in scope, in specific, a touch panel system may be an apparatus for processing signals from a touch panel, also the signal indicative of a pressure applied to the touch panel proximate to the common electrode can be a signal of a total pressure applied to the touch panel and vice versa, furthermore, while sampling is not part of the instant claim 1, it is implicit by the measurement period. Therefore, the claims are commensurate in scope and not patentably distinct.
Instant  Claim 1 (differences with co-pending)
Co-pending ‘653 Claim 1
A touchpanel system
A apparatus for processing signals from a touch panel
generates for each common electrode, a corresponding second pressure signal indicative of a pressure applied to the touch panel proximate to that common electrode
generates, based on signals received from the at least one common electrode, a second pressure signal indicative of a total pressure applied to the touch panel
sample the one or more second pressure signals during the pressure measurement period
determine an estimate of the total pressure based on the second pressure signal during the pressure measurement period


Instant claim 15 is broader than instant claim 1 because it recites second sensing electrodes instead of the more specific common electrode of instant claim 1. As such, the same reasoning for non-statutory doublepatenting applies to instant claim 15 with respect to co-pending ‘653 claim 1.
The dependent claims 2-10 and 17 map to the co-pending claims as follows:
Instant
2
3
4
5
6
7
8
9
10
15
17
‘653
2
3
4
5
6
6
7
8
9
1
11


The dependent claims 11-12 do not map explicitly to any claim of co-pending ‘653. However, because co-pending ‘653 claim 11 requires an electronic device where the apparatus and touch panel system are embodied, it would have been obvious to one of ordinary skill in the art that the electronic device can be the single device where the controller, the capacitive touch controller and the second circuit are embodied. Consequently, the claims are commensurate in scope and thus not patentably distinct.
Dependent claims 29 and 32 are provisionally rejected over the reference ‘635 claim 1 in view of Lowles et al. in US 2009/0146970 par. 47 and Fig. 4A where discrete conductive pads define respective discrete buttons. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date that discrete conductive pads can define respective discrete buttons in order to obtain the benefit of a signal for a virtual button instead of having to determine coordinates (Lowles’s par. 47).
Dependent claims 30 and 33 are provisionally rejected over the reference ‘635 claim 1 in view of XiaoPing et al. in US 2007/0262962 par. 4 and Fig. 1B where sensing electrodes are patterned as a one-dimensional array providing a slider control. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date that sensing electrodes are patterned as a one-dimensional array providing a slider control in order to obtain the predictable result of a conventional linear touch-sensor slider (XiaoPing’s par. 4, Fig. 1B).
Dependent claims 31 and 34 are provisionally rejected over the reference ‘635 claim 1 in view of Day in US 2016/0117034 par. 4, 69 where a touch panel can be opaque. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date that the touch panel could be between transparent or opaque in order to obtain the benefit of the materials used for the right application, e.g. touch pad or touch display (Day’s par. 4, 69).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Filiz et al. in US 2016/0306481 (hereinafter Filiz).

Regarding claim 1, Filiz discloses a touch panel system (Filiz’s Fig. 60 and par. 230) comprising: a touch panel (Filiz’s Fig. 60 and par. 230) comprising a layer of piezoelectric material disposed between a plurality of sensing electrodes and one or more other electrodes (Filiz’s Figs. 23, 25 and par. 91-93, 99-100); an apparatus (Filiz’s Fig. 60) for processing signals from a the touch panel (Nathan’s par. 230), the apparatus comprising: a capacitive touch controller (Filiz’s Fig. 60 and par. 230: see at least 6006 and 6002) for connection to the sensing electrodes (Filiz’s Fig. 60);  a switch network (Filiz’s Figs. 23, 25 and par. 92, 100-102: see 2330/2530 to 2310/2510) comprising input for connection to some or all of the sensing electrodes (Filiz’s Figs. 23, 25 and par. 92, 100: line to electrodes 2310/2510), and an output connected to system ground or a common mode voltage (Filiz’s Figs. 23, 25 and par. 92, 100: see ground); a second circuit for connection to the other electrodes (Filiz’s Figs. 23, 25 and par. 91-93, 100-102: see 2330/2530 to 2306/2506) and configured to generate, for each other 
Filiz fails to explicitly disclose the other sensing electrode being one or more common electrodes, the switch comprising a plurality of inputs for connection or the controller configured to control the switch network.  
However, Filiz does disclose that common electrodes can operate as drive lines or sense lines (Filiz’s par. 108-109); that each drive line can include a stimulation signal source (Filiz’s Fig. 1 and par. 19) and each sense line can be couple to separate sense circuitry (Filiz’s Fig. 4 and par. 26); and a controller for controlling sensing and driving (Filiz’s Fig. 60 and par. 230). Therefore, it would have been obvious to one of ordinary skill in the art: 
for the other electrodes (Filiz’s Figs. 23, 25: 2306/2506) to be a common electrode in order to obtain the predictable result of obtaining the intended result of a multi-function element serving as common and for touch sensing (Filiz’s par. 108-109), 
that the switch network would comprise a plurality of inputs (Filiz’s Figs. 23, 25: that there will be a plurality of lines from 2310/2510 to 2340/2360/2535/ground) in order to obtain the 
that the controller would control the switch network (Filiz’s Fig. 60 would control 2530 in Fig. 25) in order to obtain the predictable result of controlling the switch network with the available controller (Filiz’s Fig. 60 would control circuit 2340/2360/2530 in Figs. 23, 25). 
By doing such combination, Filiz discloses:
A touch panel system (Filiz’s Fig. 60 and par. 230) comprising:
a touch panel (Filiz’s Fig. 60 and par. 230) comprising a layer of piezoelectric material (Filiz’s Figs. 23, 25 and par. 91, 99) disposed between a plurality of sensing electrodes (Filiz’s Figs. 23, 25 and par. 91, 99-100: see 2310/2510) and one or more common electrodes (Filiz’s Figs. 23, 25 and par. 91, 99-100: see electrodes 2306/2506 which are  common electrodes upon combination with Filiz’s par. 108-109);
an apparatus (Filiz’s Fig. 60) for processing signals from a the touch panel (Nathan’s par. 230), the apparatus comprising: 
a capacitive touch controller (Filiz’s Fig. 60 and par. 230: see at least 6006 and 6002) for connection to the sensing electrodes (Filiz’s Fig. 60); 
a switch network (Filiz’s Figs. 23, 25 and par. 92, 100-102: see 2330/2530 to 2310/2510) comprising a plurality of inputs for connection to some or all of the sensing electrodes (Filiz’s Figs. 23, 25 and par. 92, 100: line to electrodes 2310/2510 where there is a circuit 2330/2530 for each line upon combination with pars. 19, 26 to have a drive/sense circuit for each line), and an output connected to system ground or a common mode voltage (Filiz’s Figs. 23, 25 and par. 92, 100-102: see ground);
a second circuit (Filiz’s Figs. 23, 25 and par. 92, 100-102: see 2330/2530 to 2306/2506) for connection to the one or more common electrodes (Filiz’s Figs. 23, 25: see electrodes 
a controller (Filiz’s Fig. 60 and par. 230) configured to:
control the switch network (upon combination the controller of Filiz’s Fig. 60 controls the circuit 2530/2330 in Figs. 23, 25) to couple any connected sensing electrodes (Filiz’s Figs. 23, 25 and par. 91-93, 100-101: see connection of electrodes 2310/2510) to system ground or the common mode voltage (Filiz’s par. 92, 100-101) during a pressure measurement period (Filiz’s par. 92: 2310 to ground to sense force  at 2306 and par. 100: time multiplexed force detection);
sample the one or more second pressure signals (Filiz’s Figs. 3, 23, 25 and par. 24, 92, 100: detection of amount of force using circuitry 320/2340/2360/2550 which is sampled per Fig. 2 and par. 20-22: see DC portion of Vdetect) during the pressure measurement period (Filiz’s par. 92: sensing of applied force and par. 100: time multiplexed force detection).

Regarding claim 2, Filiz discloses wherein the second circuit (Filiz’s Figs. 23, 25 and par. 92, 100-102: see 2330/2530 to 2306/2506) comprises one or more internal charge amplifiers (Filiz’s par. 92, 100 where sense circuitry 2340/2360/2540 is the same as 320 of Figs. 2-3 per par. 20, 24) of the capacitive touch controller (Filiz’s Fig. 60 which includes circuits of Figs. 2, 3, 23 and 25).

Regarding claim 6, Filiz discloses wherein the switch network (Filiz’s Fig. 23 and par. 92-93: see 2330 to 2310) is configured for connection to a subset of the sensing electrodes (Filiz’s par. 92-93: see shaded electrodes 2310), the apparatus further comprising:


Regarding claim 8, Filiz discloses wherein the capacitive touch controller (Filiz’s Fig. 60 and par. 230: see at least 6006 and 6002) is configured for connection to each sensing electrode (Filiz’s Fig. 25 and par. 100-102: line to electrodes 2510) via a corresponding first switch (Filiz’s Fig. 25: top switch in 2530 and recall there is a circuit 2530 for each line 2510 upon combination with pars. 19, 26 to have a drive/sense circuit for each line);
wherein each input of the switch network is connected to system ground or the common mode voltage by a corresponding second switch (Filiz’s Fig. 25: there is a circuit 2350 for each line 2506, and as shown there is a switch connecting to ground);
wherein the second circuit (Filiz’s Fig. 25 and par. 100-102: see 2530 to 2506) comprises one or more common electrode charge amplifiers (Filiz’s Fig. 25 and par. 101: the sensing circuitry is the same as Figs. 2-3 and par. 20, 24 and includes a charge amplifier as shown), each common electrode charge amplifier connected to a corresponding common electrode (Filiz’s Fig. 25: recall that each electrode is connected to a sensing circuit such as shown in Figs. 2-3 per par. 20, 24, 26) and configured to generate the second pressure signal Filiz’s par. 100, 24: signal to force sense circuitry 2550/320 in Figs. 25, 3) corresponding to that common electrode ((Filiz’s Fig. 25 and par. 100);
wherein the controller (Filiz’s Fig. 60 and par. 230) is configured to control the first and second switches (Filiz’s Fig. 25: first switch on top and second switch on bottom) to: 

open the first switches and close the second switches during the pressure measurement period (Filiz’s Fig. 25 and par. 101: switch to 2510 open connection to 2535 [closed for connecting to ground] and switch to 2506 closed for connecting to 2550 [open connection to 2540]).

Regarding claim 10, Filiz discloses wherein the capacitive touch controller (Filiz’s Fig. 60 and par. 230: see at least 6006 and 6002) is configured to generate, for each sensing electrode (Filiz’s Figs. 23, 25: see 2310/2510), a capacitance signal indicative of a capacitance of the sensing electrode (Filiz’s Figs. 2-3 and par. 92, 101: referring to charge generated and par. 20-22, 24 explaining capacitive signal);
wherein the controller or the capacitive touch controller (Filiz’s Fig. 60) is configured to determine a location at which pressure is applied to the touch panel (Filiz’s par. 92, 101) based on the capacitance signals (Filiz’s par. 92, 101, 20-22, 24).

Regarding claim 11, Filiz discloses wherein the controller and the capacitive touch controller are provided by a single device (Filiz’s Figs. 60-64 and par. 230).

Regarding claim 12, Filiz discloses wherein the single device also provides the second circuit (Filiz’s Figs. 23, 25, 60-64 and par. 230: all circuits embodied in the same apparatus).




claim 15, Filiz discloses a touch panel system (Filiz’s Fig. 60 and par. 230) comprising: a touch panel (Filiz’s Fig. 60 and par. 230) comprising a layer of piezoelectric material disposed between a plurality of sensing electrodes and a plurality of second sensing electrodes (Filiz’s Figs. 23, 25 and par. 91-93, 99-100), wherein the first sensing electrodes are closer to an input surface of the touch panel than the second sensing electrodes (as shown); an apparatus (Filiz’s Fig. 60) for processing signals from a the touch panel (Nathan’s par. 230), the apparatus comprising: a capacitive touch controller (Filiz’s Fig. 60 and par. 230: see at least 6006 and 6002) for connection to the sensing electrodes (Filiz’s Fig. 60);  a switch network (Filiz’s Figs. 23, 25 and par. 92, 100-102: see 2330/2530 to 2310/2510) comprising input for connection to the first sensing electrodes (Filiz’s Figs. 23, 25 and par. 92, 100: line to electrodes 2310/2510), and an output connected to system ground or a common mode voltage (Filiz’s Figs. 23, 25 and par. 92, 100: see ground); a second circuit for connection to the second sensing electrodes (Filiz’s Figs. 23, 25 and par. 91-93, 100-102: see 2330/2530 to 2306/2506) and configured to generate, for each second sensing electrode (Filiz’s Figs. 23, 25: see 2306/2506), a corresponding second pressure signal (Filiz’s par. 92, 100, 24: signal to force sense circuitry 2340/2360/2550/320 in Figs. 23, 25, 3) indicative of a pressure applied to the touch panel (Filiz’s par. 92, 100, 24: amount of force) proximate to that second sensing electrode (Filiz’s Figs. 23, 25 and par. 92, 100: cover 2514 proximate to electrodes 2306/2506); a controller (Filiz’s Fig. 60 and par. 230) and the switch network coupling the first sensing electrodes (Filiz’s Figs. 23, 25 and par. 91-93, 100-101: see connection of electrodes 2310/2510) to system ground or a common mode voltage (Filiz’s par. 92, 100-101) during a pressure measurement period (Filiz’s par. 92: 2310 to ground to sense force  at 2306 and par. 100: time multiplexed force detection); sample the one or more second pressure signals (Filiz’s Figs. 3, 23, 25 and par. 24, 92, 100: detection of amount of force using circuitry 320/2340/2360/2550 which is sampled per Fig. 2 and par. 20-22: see DC portion of Vdetect) during the pressure 
Filiz fails to explicitly disclose the switch comprising a plurality of inputs for connection to the first sensing electrodes or the controller configured to control the switch network.  
However, Filiz does disclose that each drive line can include a stimulation signal source (Filiz’s Fig. 1 and par. 19) and each sense line can be couple to separate sense circuitry (Filiz’s Fig. 4 and par. 26); and a controller for controlling sensing and driving (Filiz’s Fig. 60 and par. 230). Therefore, it would have been obvious to one of ordinary skill in the art: 
that the switch network would comprise a plurality of inputs (Filiz’s Figs. 23, 25: that there will be a plurality of lines from 2310/2510 to 2340/2360/2535/ground) in order to obtain the predictable result of connecting each sense and drive line (each of Filiz’s Figs. 23, 25 lines 2310/2510) to its respective driving circuit or ground (i.e. there will be a switching circuit 2330/2530 for each line because Filiz’s discloses each line having its own driving and sensing circuit in pars. 19, 26), and 
that the controller would control the switch network (Filiz’s Fig. 60 would control 2530 in Fig. 25) in order to obtain the predictable result of controlling the switch network with the available controller (Filiz’s Fig. 60 would control circuit 2340/2360/2530 in Figs. 23, 25). 
By doing such combination Filiz discloses:
A touch panel system (Filiz’s Fig. 60 and par. 230) comprising:
a touch panel (Filiz’s Fig. 60 and par. 230) comprising a layer of piezoelectric material (Filiz’s Figs. 23, 25 and par. 91, 99) disposed between a plurality of first sensing electrodes (Filiz’s Figs. 23, 25 and par. 91, 99-100: see 2310/2510) and a plurality of second sensing electrodes (Filiz’s Figs. 23, 25 and par. 91, 99-100: see 2306/2506), wherein the first sensing electrodes are closer to an input surface of the touch panel than the second sensing electrodes (as shown);

a capacitive touch controller (Filiz’s Fig. 60 and par. 230: see at least 6006 and 6002) for connection to the first and second sensing electrodes (Filiz’s Fig. 60);
a switch network (Filiz’s Figs. 23, 25 and par. 92, 100-102: see 2330/2530 to 2310/2510) comprising a plurality of inputs for connection to the first sensing electrodes (Filiz’s Figs. 23, 25 and par. 92, 100: line to electrodes 2310/2510 where there is a circuit 2330/2530 for each line upon combination with pars. 19, 26 to have a drive/sense circuit for each line), and an output connected to system ground or a common mode voltage (Filiz’s Figs. 23, 25 and par. 92, 100-102: see ground);
a second circuit (Filiz’s Figs. 23, 25 and par. 92, 100-102: see 2330/2530 to 2306/2506) for connection to the second sensing electrodes (Filiz’s Figs. 23, 25: see electrodes 2306/2506) and configured to generate, for each second sensing electrode (Filiz’s Figs. 23, 25: see 2306/2506), a corresponding second pressure signal (Filiz’s par. 92, 100, 24: signal to force sense circuitry 2340/2360/2550/320 in Figs. 23, 25, 3) indicative of a pressure applied to the touch panel (Filiz’s par. 92, 100, 24: amount of force) proximate to that second sensing electrode (Filiz’s Figs. 23, 25 and par. 92, 100: cover proximate to electrodes 2306/2506); and,
a controller (Filiz’s Fig. 60 and par. 230) configured to:
control the switch network (upon combination the controller of Filiz’s Fig. 60 controls the circuit 2530/2330 in Figs. 23, 25) to couple the first sensing electrodes (Filiz’s Figs. 23, 25 and par. 91-93, 100-101: see connection of electrodes 2310/2510) to system ground or the common mode voltage (Filiz’s par. 92, 100-101) during a pressure measurement period (Filiz’s par. 92: 2310 to ground to sense force  at 2306 and par. 100: time multiplexed force detection);
sample the one or more second pressure signals (Filiz’s Figs. 3, 23, 25 and par. 24, 92, 100: detection of amount of force using circuitry 320/2340/2360/2550 which is sampled per Fig. 

Regarding claim 17, Filiz discloses An electronic device comprising a the touch panel system according to claim 15 (Filiz’s Figs. 60-64)

Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Filiz in view of Lowles et al. in US 2009/0146970 (hereinafter Lowles).
Filiz fails to disclose wherein one or more of the sensing electrodes comprise discrete conductive pads defining respective discrete buttons. However, in the related field of endeavor of touch panels, Lowles discloses wherein one or more of the sensing electrodes comprise discrete conductive pads defining respective discrete buttons (Lowles’s Fig. 4A and par. 47). Therefore, it would have been obvious to one of ordinary skill in the art to use Lowles teachings in Filiz’s invention, in order to obtain the benefit of a signal for a virtual button instead of having to determine coordinates (Lowles’s par. 47).

Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Filiz in view of XiaoPing et al. in US 2007/0262962 (hereinafter XiaoPing).
Filiz fails to disclose wherein one or more of the sensing electrodes are patterned as a one-dimensional array providing a slider control. However, in the related field of endeavor of touch panels, XiaoPing discloses wherein one or more of the sensing electrodes are patterned as a one-dimensional array providing a slider control (XiaoPing’s Fig. 1B and par. 4). Therefore, it would have been obvious to one of ordinary skill in the art to use XiaoPing’s teachings in Filiz’s invention, in order to obtain the benefit of conventional linear touch-sensor slider (XiaoPing’s par. 4, Fig. 1B)

Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Filiz in view of Day in US 2016/0117034 (hereinafter Day).
Filiz fails to disclose wherein the touch panel is opaque. However, in the same field of endeavor of force touch panels, Day discloses wherein the touch panel is opaque (Day’s par. 4, 69). Therefore, it would have been obvious to one of ordinary skill in the art to use Day’s teachings in Filiz’s invention, in order to obtain the benefit of using a material according to application (Day’s par. 4: as an integrated opaque touch pad).

Allowable Subject Matter
Claims 3-5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is timely filed to overcome the outstanding double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art fails to disclose ALL limitations of claims 1+2 in addition to “wherein the apparatus comprises a third switch network configured to connect each internal charge amplifier to one of the sensing electrodes during a capacitance measurement period, and to connect each internal charge amplifier to one of the one or more common electrodes”.
The closes prior art to Filiz’s Figs. 23, 25 and par. 91-93, 100-102 disclose a charge amplifier for sensing (Figs. 2-3: see 214/320) and not for driving (see 108 in Fig. 2).  During capacitance measurement (Filiz’s par. 93, 102) the sensing electrodes 2310/2510 are connected to a stimulation signal but not to a sensing circuit. Sensing occurs at the other electrodes 2306/2506 through mutual capacitance. Thus, Filiz or any other prior art fail to provide an obvious reason to connect the sensing electrodes to a charge amplifier during capacitance measurement period through a third switch network. Dependent claim 4 is indicated as allowable for at least the same reason.
claim 5, the prior art fails to disclose ALL limitations of claim 1 in addition to “one or more common electrode switches, each configured to connect a corresponding common electrode to system ground or the common mode voltage during a capacitance measurement period, and to connect the corresponding common electrode to the second circuit during the pressure measurement period”.  
The closes prior art to Filiz’s Figs. 23, 25 and par. 91-93, 100-102 disclose connecting a common electrode 2506 to sensing circuitry and not to ground during capacitance measurement period. Ground is used during pressure sensing, thus, it would not be obvious to connect 2506 to ground during capacitance measurement.
Regarding claim 7, the prior art fails to disclose ALL limitations of claims 1+6 in addition to “wherein the controller is configured to determine an estimate of the total pressure applied to the touch panel based on a weighted sum over the second pressure signals and the first pressure signals”.
Filiz does not disclose these limitations.  Using weighted averages is known, see at least Gillespie et al. in US 5,543,590 col. 18 lines 30-65 and Bateman et al. in US 2011/0147101 par. 20-22. But the prior art fails to disclose estimating the total pressure applied as described.
Regarding claim 9, the prior art fails to disclose ALL limitations of claims 1+8 in addition to “wherein each common electrode charge amplifier comprises an operational amplifier having a feedback network connected in parallel with a third switch; wherein the controller is further configured to control the third switches to close during one or more reset periods during the pressure measurement period.”  The closest prior art to Filiz fails to disclose these limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621